Citation Nr: 9934012	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether the appellant is entitled to review under the 
settlement in Giusti-Bravo v. United States Veterans 
Administration, 853 F. Supp. 34 (D. Puerto Rico 1993).  

2.  Entitlement to restoration of the 100 percent evaluation 
for a schizophrenic disorder, residual type.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1972 to July 1974.  


REMAND

The Board has jurisdiction over all questions in a matter 
which is subject to decision by the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
38 U.S.C.A. § 7104 (West 1991).  

Preliminary review shows that the appellant has raised the 
issue of whether the appellant is a member of the class 
covered by Giusti-Bravo v. United States Veterans 
Administration, 853 F. Supp. 34 (D. Puerto Rico 1993).  

The appellant's evaluation was reduced from 100 percent to 50 
percent.  The appellant has asserted that he should be a 
member of Giusti-Bravo class.  The RO wrote to the appellant 
that he did not appear to fit the description of those 
identified as class members in the Stipulation and Order in 
the Giusti-Bravo lawsuit.  This is not an adequate 
explanation.  

The RO has to review the case and determine if the appellant 
is in the class as defined in the Giusti-Bravo Stipulation 
and Order class certification and not whether the appellant 
is named as one of the listed members of the lawsuit.  The 
question for the RO is whether the appellant should be in the 
class as defined in the Stipulation and Order.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development.

1.  The RO is to review the case and 
determine whether the appellant meets the 
criteria defined in the Stipulation and 
Order for members of the class.  

2.  If the RO determines that the 
appellant is in the class then the RO is 
to consider the case under Giusti-Bravo.  

3.  If the RO determines that the 
appellant is not a member of the class 
then a statement of the case should be 
issued clearly explaining why he is not a 
member of the class.  The statement of 
the case should not just state that the 
appellant's name was not listed on the 
lawsuit.  Rather the statement of the 
case is to explain to the appellant the 
legal reasons why he is not a member of 
the class.  

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

